 1

 2

 3

 4

 5                         IN THE UNITED STATES DISTRICT COURT

 6                           EASTERN DISTRICT OF CALIFORNIA

 7

 8   UNITED STATES OF AMERICA,           )
                                         )   1:21-cr-00089-NONE-SKO
 9            Plaintiff,                 )
                                         )
10     v.                                )
                                         )
11   ELI QUIROZ HERNANDEZ,               )
              Defendant.                 )
12                                       )
                                         )
13                                       )
14                                       )
     UNITED STATES OF AMERICA,           )   1:21-cr-00113-DAD-BAM
15                                       )
              Plaintiff,                 )   New Case Number:
16                                       )   1:21-cr-00113-NONE-SKO
       v.                                )
17                                       )
     EMILIO HERNANDEZ YESCA, et al.,     )
18           Defendant.                  )
                                         )
19                                       )
20                                       )
     UNITED STATES OF AMERICA,           )   1:21-cr-00114-DAD-BAM
21                                       )
              Plaintiff,                 )   New Case Number:
22                                       )   1:21-cr-00114-NONE-SKO
       v.                                )
23                                       )   ORDER REASSIGNING CASES FOR ALL
     JORGE LUIS HERNANDEZ GONZALEZ,      )   PURPOSES
24   Defendant.                          )
                                         )
25                                       )
26
27

28

29

30                                           1
 1          Pusuant to the filing of the Notice of Related Cases in case numbers 1:21-cr-00089-NONE-SKO,

 2   1:21-cr-00113-DAD-BAM, 1:21-cr-00114-DAD-BAM on April 30, 2021;

 3          Case numbers 1:21-cr-00113-DAD-BAM and 1:21-cr-00114-DAD-BAM is transferred to the

 4   docket of “Unassigned” (“NONE”) as the district judge and to Magistrate Judge Sheila K. Oberto to

 5   effect a savings of judicial effort and judicial economy.

 6          To prevent a delay in documents being received by the correct judicial officer, the new case

 7   numbers listed below should be used on all future documents.

 8                         1:21-cr-00113-NONE-SKO and 1:21-cr-00114-NONE-SKO

 9
     IT IS SO ORDERED.
10

11      Dated:     May 3, 2021
                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

29

30                                                         2
